       Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

KELVIN LEON JONES, et al.,

             Plaintiffs,

v.                                               Case No. 4:19-cv-300-RH/MJF

RON DeSANTIS, et al.,

             Defendants.
                                                 /

       JOINT NOTICE OF FILING VIDEO LINKS WITH THE COURT

       Pursuant to this Court’s Order of April 3, 2020 (ECF No. 317) directing the

filing of exhibits by April 17, 2020, and the Parties Joint Stipulation as to the

Admission of Certain Exhibits filed on April 14, 2020 (ECF No. 337), Governor

Ron DeSantis and Secretary of State Laurel M. Lee (the “State Defendants”) file this

notice of filing videos of proceedings of the Florida Legislature and the Financial

Impact Estimating Conference. By stipulation of the Parties, links to videos of the

following legislative proceedings are being filed with the Court:

House

Feb. 14, 2019—Judiciary Committee/Criminal Justice Subcommittee

https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201902

1160



                                         1
       Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 2 of 8



March 19, 2019—Criminal Justice Subcommittee

https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201903

1246



April 4, 2019—State Affairs Committee

https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201904

1080



April 9, 2019—Judiciary Committee

https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201904

1126



April 23, 2019—House Session

https://thefloridachannel.org/videos/4-23-19-house-session-part-4/



April 24, 2019—House Session

https://thefloridachannel.org/videos/4-24-19-house-session-part-2/




                                        2
       Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 3 of 8



May 1, 2019—House Session

https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201905

1000



May 3, 2019—House Session

https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=2443575804_201905

1002



Senate

Jan. 22, 2019—Criminal Justice Committee

http://www.flsenate.gov/media/videoplayer?EventID=2443575804_2019011118

Note: apparently there were audio difficulties with the first 50 minutes of this audio.



March 25, 2019—Criminal Justice Committee

http://www.flsenate.gov/media/videoplayer?EventID=2443575804_2019031354&

Redirect=true



April 8, 2019—Judiciary Committee

http://www.flsenate.gov/media/videoplayer?EventID=2443575804_2019041108&

Redirect=true


                                           3
     Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 4 of 8




April 23, 2019—Rules Committee

http://www.flsenate.gov/media/videoplayer?EventID=2443575804_2019041265&

Redirect=true



May 2, 2019—Senate Session

https://thefloridachannel.org/videos/5-2-19-senate-session-part-3/



Financial Impact Estimating Conference

Oct. 5, 2016 FIEC meeting

https://thefloridachannel.org/videos/10516-financial-impact-estimating-

conference-public-workshop-voter-restoration-amendment/



Oct. 17, 2016 FIEC

https://thefloridachannel.org/videos/101716-financial-impact-estimating-

conference-principals-workshop-voter-restoration-amendment/



Oct. 26, 2016 FIEC meeting

https://thefloridachannel.org/videos/102616-financial-impact-estimating-

conference-voter-restoration-amendment/


                                         4
     Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 5 of 8




Oct. 27, 2016 FIEC meeting

https://thefloridachannel.org/videos/102716-financial-impact-estimating-

conference-voter-restoration-amendment/



Oct. 28, 2016 FIEC meeting

https://thefloridachannel.org/videos/102816-financial-impact-estimating-

conference-voter-restoration-amendment/



      Respectfully submitted this 17th day of April, 2020,

JOSEPH W. JACQUOT                           /s/ Tara R. Price
(FBN 189715)                                GEORGE N. MEROS, JR.
General Counsel                             (FBN 263321)
joe.jacquot@eog.myflorida.com               george.meros@hklaw.com
NICHOLAS A. PRIMROSE                        TARA R. PRICE (FBN 98073)
(FBN 104804)                                tara.price@hklaw.com
Deputy General Counsel                      Holland & Knight LLP
nicholas.primrose@eog.myflorida.com         315 South Calhoun Street, Suite 600
JOSHUA PRATT (FBN 119347)                   Tallahassee, Florida 32301
Assistant General Counsel                   Telephone: (850) 224-7000
joshua.pratt@eog.myflorida.com
Executive Office of the Governor            BRADLEY R. MCVAY (FBN 79034)
400 S. Monroe St., PL-5                     General Counsel
Tallahassee, FL 32399                       brad.mcvay@dos.myflorida.com
                                            ASHLEY E. DAVIS (FBN 48032)
Counsel for Florida Governor Ron            Deputy General Counsel
DeSantis                                    ashley.davis@dos.myflorida.com
                                            Florida Department Of State
                                            R.A. Gray Building Suite, 100
                                            500 South Bronough Street
                                        5
     Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 6 of 8



                                              Tallahassee, Florida 32399-0250
                                              Phone: (850) 245-6536
                                              Fax: (850) 245-6127

                                              MOHAMMAD O. JAZIL
                                              (FBN 72556)
                                              mjazil@hgslaw.com
                                              GARY V. PERKO (FBN 855898)
                                              gperko@hgslaw.com
                                              EDWARD M. WENGER
                                              (FBN 85568)
                                              ewenger@hgslaw.com
                                              Hopping Green & Sams, P.A.
                                              119 South Monroe Street, Suite 300
                                              Tallahassee, Florida 32301
                                              Phone: (850) 222-7500
                                              Fax: (850) 224-8551

                                              Counsel for Florida Secretary of State
                                              Laurel M. Lee


/s/ Sean Morales-Doyle
Sean Morales-Doyle*                               Leah C. Aden*
Eliza Sweren-Becker*                              John S. Cusick*
Myrna Pérez                                       NAACP Legal Defense and
Wendy Weiser                                      Educational Fund, Inc.
Brennan Center for Justice at NYU                 40 Rector Street, 5th Floor
School of Law                                     New York, NY 10006
120 Broadway, Suite 1750                          Tel: (212) 965-2200
New York, NY 10271                                laden@naacpldf.org
Tel: (646) 292-8310                               jcusick@naacpldf.org
sean.morales-doyle@nyu.edu
eliza.sweren-becker@nyu.edu                       Jennifer A. Holmes*
myrna.perez@nyu.edu                               NAACP Legal Defense and
wendy.weiser@nyu.edu                              Educational Fund, Inc.
                                                  700 14th Street, N.W., Suite 600
Julie A. Ebenstein (Fla. Bar No. 91033)           Washington D.C. 20005
R. Orion Danjuma*                                 Tel: (202) 682-1300

                                          6
    Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 7 of 8



Jonathan S. Topaz*                         jholmes@naacpldf.org
Dale E. Ho**
American Civil Liberties Union             Pietro Signoracci*
Foundation, Inc.                           David Giller*
125 Broad Street, 18th Floor               PAUL, WEISS, RIFKIND,
New York, NY 10004                         WHARTON & GARRISON LLP
Tel: (212) 284-7332                        1285 Avenue of the Americas
jebenstein@aclu.org                        New York, NY 10019
odanjuma@aclu.org                          Tel: (212) 373-3000
jtopaz@aclu.org                            psignoracci@paulweiss.com
dho@aclu.org                               dgiller@paulweiss.com

Daniel Tilley (Fla. Bar No. 102882)
Anton Marino (Fla. Bar No. 1021406)
American Civil Liberties Union of
Florida
4343 West Flagler St., Suite 400
Miami, FL 33134
Tel: (786) 363-2714
dtilley@aclufl.org
amarino@aclufl.org

                          Counsel for Gruver Plaintiffs

/s/ Nancy G. Abudu
Nancy G. Abudu (Fla. Bar No. 111881)
Caren E. Short*
Southern Poverty Law Center
P.O. Box 1287
Decatur, GA 30031-1287
Tel: (404) 521-6700
nancy.abudu@splcenter.org
caren.short@splcenter.org

        Counsel for Plaintiffs Rosemary Osborne McCoy & Sheila Singleton




                                       7
      Case 4:19-cv-00300-RH-MJF Document 341 Filed 04/17/20 Page 8 of 8



/s/ Danielle M. Lang
Danielle M. Lang*                               Chad W. Dunn (Fla. Bar No. 119137)
Mark P. Gaber*                                  Brazil & Dunn 1200 Brickell Ave,
Molly E. Danahy*                                Suite 1950
Jonathan M. Diaz*                               Miami, FL 33131
Blair Bowie*                                    Tel: (305) 783-2190
Campaign Legal Center                           chad@brazilanddunn.com
1101 14th Street, Ste. 400
Washington, D.C. 20005
Tel: (202) 736-2200
dlang@campaignlegal.org
mgaber@campaignlegal.org
mdanahy@campaignlegal.org
jdiaz@campaignlegal.org
bbowie@campaignlegal.org

                              Counsel for Raysor Plaintiffs




                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served

to all counsel of record via email on April 17, 2020.

                                                    /s/ Tara R. Price
                                                    Attorney




                                          8
